Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance


Allowable Subject Matter
1.	Claims 1, 2, 4, 8-10, 15-17, 19, and 20 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Independent claims 1, 10, and 17 have been amended to include limitations directed towards the previously claimed battery being one of a plurality of batteries within a battery pack, and the recalibration process being performed on each of the batteries in said pack in a sequential manner, with at least one of the batteries in the pack being maintained as a backup during the recalibration process.

4.	Childress (U.S. PGPUB No. 2016/0261122) teaches that their disclosed invention can be applied to individual battery cells within a rechargeable smart battery (e.g., battery pack) that incorporates cell balance circuits to compensate for manufacturing variations between battery cells within a rechargeable battery pack (Paragraph 12).

5.	However, the Examiner concludes that it would not have been obvious to one of ordinary skill in the art to combine this teaching of Childress with the teachings of Lu (U.S. PGPUB No. 2013/0086409), Zelinski (U.S. Patent No. 7,492,127), and Yun (U.S. Patent No. 9,634,509), to arrive at the newly claimed invention presented in the independent claims.

Paragraph 97).

7.	However, while individual aspects of the independent claims may be taught by the prior art, as previously presented in the Non-Final Rejection on 12/4/2020 and as discussed above, the Examiner maintains that it would not have been obvious to one of ordinary skill in the art to combine Lu, Childress, Zelinski, Yun, Huggins, and/or any other combination of the prior art to arrive at the claimed invention.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2185